Citation Nr: 0004910	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  94-28 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty from February 1981 to 
November 1986.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1993 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs Regional 
Office (VARO).


FINDINGS OF FACT

1.  The appellant is service connected for Crohn's disease 
(60%) and chronic cystitis (0%).  His combined service-
connected disability rating is 60 percent.

2.  The appellant has a college degree in criminal justice 
and he worked for the Federal Government as a Special Agent 
until 1993 when he retired due to Crohn's disease.

3.  The appellant reported that he engaged in odd jobs after 
retirement in 1993 and medical records dated October 1998 
reflect that the appellant was self-employed.

4.  VA examinations and a Social and Industrial Survey dated 
October 1998 reflects subjective complaints of Crohn's 
disease, manifested by 7 to 8 loose, explosive, and cramping 
bowel movements a day that require the appellant to stay in 
near proximity to bathroom facilities.

5.  The October 1998 Social and Industrial Survey concluded 
that the appellant's ability to sustain gainful employment 
was limited.

6.  VA genitourinary examination report dated October 1998 
reflects the examining physician's opinion that Crohn's 
disease and cystitis do not render the appellant 
unemployable.

CONCLUSION OF LAW

The criteria for the assignment of a total disability 
evaluation based upon individual unemployability due to 
service-connected disability are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.341, 
4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant served on active duty from February 1981 to 
November 1986.  He was discharged from service with a service 
Physical Evaluation Board finding of Crohn's disease.  By 
rating action dated January 1988, the appellant was awarded 
service connection for Crohn's disease.  In August 1992, the 
appellant requested an increased rating for Crohn's disease, 
which was then rated at the 30 percent disability level.

A statement dated November 1989 from D.A. Huff, D.O., 
reflects that the appellant was treated for Crohn's disease 
and stress.  Another statement also dated November 1989 
reflects that he appellant should be excused from work from 
November 13 to 17 for an acute exacerbation of Crohn's 
disease.  A private hospital report dated September 1990 
reflects that the appellant was admitted for Crohn's disease.  
A colonoscopy with biopsy was performed.  In August 1992, the 
appellant was again hospitalized.  At that time, a 
colonoscopy with biopsy and cystography were performed.  The 
impression was history of colon resection secondary to 
Crohn's disease, recurrent Crohn's disease at anastomotic 
site, asymptomatic, grade 2+ internal hemorrhoids, and 
internal radionuclide cystographic treatment of Crohn's 
disease.

A statement dated January 1992 from D.C. Rosen, M.D., 
reflects that the appellant had resection of the colon for 
Crohn's disease in April 1981, and that he had treated the 
appellant since August 1990 for intermittent and progressive 
Crohn's disease.  The physician indicated that the 
appellant's condition would likely worsen and the medications 
had produced limited results.  It was reported that the 
appellant had 6-8 bowel movements a day, associated with some 
blood and severe abdominal cramping.  The physician noted 
that the appellant was hospitalized in August 1992 for 
dehydration and that he had been followed for increases in 
blood pressure.  In subsequent statements dated September 
1992, February 1993 and October 1994, Dr. Rosen reiterated 
the above remarks.

A memorandum dated January 1993 for the Army Missile Command 
from B. Martin, Program Security Specialist, reflects that 
the appellant performed his job well, but that due to  the 
extreme high case load, man-power shortages and frequent 
temporary duty assignments, the appellant's Crohn's disease 
had apparently worsened.  As such, disability retirement was 
recommended.

A memorandum dated February 1993 for the Army Missile Command 
from A. Fahey, Civilian Program Coordinator, reflects that 
the appellant sought counseling at work for stress and 
worsening symptoms of Crohn's disease.  The appellant's job 
as a program security manager had reportedly become very 
stressful due to long hours and frequent travel obligations.  
It was concluded that "medical disability retirement would 
certainly lesson or eliminate a major cause of this clients 
stress."

In March 1993, a VA examination was conducted.  The appellant 
complained of abdominal cramps, multiple daily bowel 
movements associated with blood, and anemia and weight loss 
according to his private physician.  His current weight was 
180 pounds and his maximum weight in the past year was 
reported as 180 pounds.  The appellant did not appear 
malnourished although diarrhea, bowel disturbance, and 
abdominal disturbance were reported.  The diagnosis was 
recurrent Crohn's disease requiring Prednisone for temporary 
relief.

The appellant reported in May 1993 that civil service 
disability retirement had been approved, effective May 28, 
1993, due to Crohn's disease.

Private treatment records, including report of operation 
dated July 1993, reflect that the appellant was seen for 
hematuria and severe chronic cystitis.  A cystoscopy, and 
excision and fulguration of lesions, was performed.
By rating action dated August 1993, an increased rating for 
Crohn's disease was denied along with a total disability 
evaluation based upon individual unemployability.

A private hospital report dated May 1994 reflects that the 
appellant was admitted to the emergency room for increased 
abdominal cramping of 2-3 days duration and possible 
dehydration.  Gastritis was diagnosed and the appellant was 
advised to "push fluids."  At discharge, the appellant 
stated that he felt better, but cramping and vomiting began 
when he started to leave.

A statement dated May 1994 from Dr. Rosen reflects that the 
appellant had chronic cystitis, according the results of a 
bladder biopsy performed in July 1993, which he believes was 
related to the appellant's service-connected Crohn's disease.

In October 1994, a personal hearing was conducted.  The 
appellant testified that his service-connected Crohn's 
disease was so severe as to prevent him from engaging in 
gainful employment and that is necessitated his retirement 
from his civil service job with the Department of Defense.

In December 1994, a VA examination was conducted.  By 
history, since his last VA examination, the appellant's 
Crohn's disease was worse and he had been medically 
discharged from his job in May 1993.  He reportedly took 
Prednisone and Azulfidine to control his symptoms.  The 
appellant complained of 7-10 bowel movements a day, abdominal 
cramping, and weight fluctuating between 165 pounds and 180 
pounds.  The current weight was 180 pounds and his maximum 
weight was reportedly 180 pounds in the past year.  The 
appellant was not anemic or malnourished, but frequent nausea 
along with episodes of diarrhea, and bowel and abdominal 
disturbances were noted.  The diagnosis was Crohn's disease.

By rating action dated March 1995, a 60 percent disability 
evaluation for Crohn's disease was assigned.

In November 1996, private treatment records dated July 1993 
to June 1996 were received, which reflect that the appellant 
was seen for hematuria and cystitis.  History of Crohn's 
disease was also noted.   In November 1998, private treatment 
records dated September 1990 to October 1998 were received.  
Private hospital records dated October 1998 reflect that the 
appellant was self-employed.

A private medical statement dated October 1998 from Dr. Rosen 
reflects that the appellant was treated for a long history of 
Crohn's disease and that diagnostic testing suggested that 
the appellant may have been developing adhesions or possibly 
even fistula from the colon to the urinary bladder, which was 
arrested at this time.

A Social and Industrial Survey reflects that the appellant 
earned a degree in criminal justice.  The appellant reported 
that he was last employed as a Special Agent for the Federal 
Government until 1993 when he retired because of disability.  
In 1993, he reportedly performed a few odd jobs, but he 
stated that he has been physically unable to work since that 
time.  Medically, the appellant reported that he had 7 to 8 
loose bowel movements a day along with bladder symptoms that 
require him to stay in close proximity to a bathroom because 
he cannot predict when they will occur.  His daily activities 
were reported to include walking, watching television, and 
socializing with friends.  The social worker assessed that 
the appellant's "frequent need for medical intervention and 
hospitalization limit his ability to sustain gainful 
employment."

In October 1998, a VA genitourinary examination was 
conducted.  The appellant reported that he was hospitalized 
in 1997 for transurethral resection and in October 1998 for 
cystitis.  He reported urinary frequency, hesitancy, and 
occasional dysuria.  He further reported occasional 
incontinence.  He denied impotence.  The appellant weighed 
180 pounds.  The diagnosis was Crohn's disease affecting 
urinary bladder as a contiguous structure.  The examiner 
indicated that Crohn's disease and cystitis did not make the 
appellant unemployable.

In October 1998, a VA digestive examination was conducted.  
By history, he had resection of iliosacral part of the bowel 
for Crohn's disease in 1981 and, in 1992 and 1997, he had 
cystoscopic procedures to evaluate bleeding from the bladder.  
In 1986, surgery was performed for gallstones and, in 1996, 
he had surgical vasectomy.  The appellant reported that his 
weight fluctuates 5 to 10 pounds.  He further reported that 
he had loose, explosive and cramping bowel movements 7 to 8 
times a day.  He indicated that he had blood in his stool and 
urinary frequency.  His weight was 185 pounds.  The diagnoses 
were Crohn's disease, chronic cystitis, and gastroesophageal 
reflux.

ANALYSIS

As a preliminary matter, the Board finds that the claim for 
TDIU is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  That is, the Board finds that the claim is 
not implausible when the contentions and the evidence of 
record are viewed in the light most favorable to the claim.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.

The regulatory scheme for TDIU ratings provides both 
objective and subjective criteria.  Hatlestad v. Derwinski, 3 
Vet. App. 213, 216 (1992).  The objective criteria, set forth 
at 38 C.F.R. § 3.340(a)(2), provide for a total rating when 
there is a single disability or a combination of disabilities 
that results in a 100 percent schedular evaluation.  
Subjective criteria, set forth at 38 C.F.R. § 4.16(a), 
provide for a TDIU rating when, due to service-connected 
disability, a veteran is unable to secure or follow a 
substantially gainful occupation, and has a single disability 
rated 60 percent or more, or at least one disability rated 40 
percent or more with additional disability sufficient to 
bring the combined evaluation to 70 percent.

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation. 38 C.F.R. §§ 4.15, 4.17.  
Marginal employment, including at odd jobs or at less than 
half the usual remuneration, will not be considered 
incompatible with a determination of unemployability.  38 
C.F.R. § 4.17(a).

To warrant a total rating based on individual 
unemployability, the veteran's service-connected disabilities 
must be severe enough, in light of his educational background 
and employment history, to render him unable to secure and 
follow a substantially gainful occupation.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

In this case, the Board finds that the appellant does not 
meet the criteria for a total rating based on individual 
unemployability.  At present, the appellant is service 
connected for Crohn's disease (60%) and chronic cystitis 
(0%).  His combined service-connected disability rating is 60 
percent.  The evidence of record shows that the appellant has 
a college degree in criminal justice and that he worked for 
the Federal Government as a Special Agent until 1993 when he 
reportedly retired due to Crohn's disease.  Thereafter, the 
appellant reported that he engaged in odd jobs, presumably 
marginal employment.

The appellant reported on recent VA examinations and during a 
Social and Industrial Survey dated October 1998 that Crohn's 
disease, manifested by 7 to 8 loose, explosive, and cramping 
bowel movements a day, required that he stay in close 
proximity to bathroom facilities and kept him from working.  
Based on the appellant's history, the Social and Industrial 
Survey concluded that his ability to sustain gainful 
employment was limited.  The Board concurs that employment is 
limited and believes that this is also recognized in itself 
by the 60 percent rating assigned for Crohn's disease.  See 
Van Hoose, supra. at 363.  This survey did not, however, 
indicate that the appellant was incapable of performing the 
physical and mental acts required by employment.  This 
question was specifically addressed on VA genitourinary 
examination in October 1998.  This examination report 
reflects the physician's opinion that (service-connected) 
Crohn's disease and cystitis do not make the appellant 
unemployable.

In weighing the evidence of record, the undersigned concludes 
that, while interference with employment is acknowledged by 
the 60 percent combined evaluation, the weight of the 
evidence is against the appellant's claim to a total rating 
for compensation purposes based upon individual 
unemployability in view of the lack of objective evidence, 
including medical evidence, to establish that the appellant 
is, in fact, unemployable by reason of his service-connected 
disabilities. 


ORDER

A total disability rating based on individual unemployability 
is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

